DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
An amendment filed on 13 July 2022 is acknowledged. Claims 1, 4-6, 11, and 16 are amended. Claims 1-19 are pending; claims 2, 3, 13-15 and 17-19 are withdrawn; and claims 1, 4-12, and 16 are presented for examination on the merits.
In response to the amendment filed on 13 July 2022, the objections to the claims are withdrawn; rejections under 35 USC 112(a) are added; the rejections under 35 USC 112(b) are partially withdrawn and modified; the rejections under 35 USC 112(d) are withdrawn, and the rejections over the prior art are modified.

Claim Interpretation
Claim 1 recites the limitations "a pH indicator dye with a change point in an acidic pH range of pH = 0 to pH = 4.5" and "a pH indicator dye with a change point in an alkaline pH range of pH = 7.5 to pH = 14." The specification does not provide a special definition of "point" or "change point," so point is interpreted according to its plain meaning. 
While one of ordinary skill in the art would understand that a pH indicator dye can undergo a color transition over a range of pH values, one of ordinary skill in the art would not reasonably interpret a "change point" to refer to a range of pH values, as opposed to a single pH value. Accordingly, the claimed "change point" is interpreted as any single value (of a possible range of pH values) over which the pH indicator undergoes a change. This is consistent with the specification, which in Table 1 (page 15) lists four pH indicator paper entries having four respective pH change ranges, none of which have both a lower endpoint of pH 0 and an upper endpoint of pH 4.5. 
Regarding the limitation "a change point in an acidic pH range of pH = 0 to pH = 4.5," this is interpreted as requiring a pH value that falls in the range of pH = 0 to pH = 4.5.
Regarding the limitation "a change point in an alkaline pH range of pH = 7.5 to pH = 14," this is interpreted as requiring a pH value that falls in the range of pH = 7.5 to pH = 14.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-7 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 5 has been amended to recite the indefinite limitation "wherein said pH indicator dye is formed by a reactive dye that is immobilized to the cellulose through covalent bonding of at least one reactive group of the reactive dye." 
As set forth below in the rejections under 35 USC 112(b), this limitation does not clearly set forth a product-by-process step of immobilizing said pH indicator dye. Instead, the grammar of this limitation requires that the reactive dye is characterized by a state of being immobilized to the cellulose. However, the original disclosure teaches an immobilized pH indicator dye that is formed from a non-immobilized reactive dye having at least one reactive group. 
The original disclosure does not support an immobilized reactive dye having at least one reactive group, including the specific reactive groups recited in claim 6. This is new matter.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 4-12, and 16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "wherein said test device includes a cellulose-containing support matrix comprising: a) a pH indicator dye …, and the immobilized pH indicator dye is pretreated with such an amount of a solid acid that the pH indicator dye indicates…; or b) a pH indicator dye…, , and the immobilized pH indicator dye is pretreated with such an amount of a solid base that the pH indicator dye indicates…" The limitations "… and the immobilized pH indicator dye is pretreated with…" are written as method steps, while claim 1 is a device claim. It is unclear whether unclear whether each of these alternative method steps is (i) an intended use of the claimed test device (i.e., the immobilized pH indicator dye is capable of being pretreated with such an amount of a solid acid/base to provide the claimed function), or is (ii) a product-by-process limitation (i.e., the claimed pH indicator dye has been prepared by the recited pretreating step).1
Claim 1 recites the limitation "the pH indicator dye indicates a color of said acidic pH range." It is completely unclear what is meant by "a color of said acidic pH range." A pH range cannot be characterized by a color. The recited acidic pH range of pH = 0 to pH = 4.5 cannot be characterized by a color. The limitation "the pH indicator dye indicates a color of said alkaline pH range" is indefinite for analogous reasons.
Claim 1 recites the limitation "the pH indicator dye indicates a color of said acidic pH range in a dry state." The grammar of this limitation implies that the prepositional phrase "in a dry state" modifies either "a color" or "said acidic pH range," but it is unclear which interpretation is correct. Moreover, it is completely unclear what is meant by a dry state of a color or by a dry state of a pH range. The limitation "the pH indicator dye indicates a color of said alkaline pH range in a dry state" is indefinite for analogous reasons.
Claim 5 recites the limitation "wherein said pH indicator dye is formed by a reactive dye that is immobilized to the cellulose…" This limitation does not clearly set forth a product-by-process step of immobilizing said pH indicator dye. Instead, the grammar of this limitation requires that the reactive dye is characterized by a state of being immobilized to the cellulose. However, this limitation is at odds with the instant disclosure, which teaches an embodiment of an immobilized pH indicator dye that is formed from a non-immobilized reactive dye.
Claim 5 recites the limitation "wherein said pH indicator dye is formed by a reactive dye that is immobilized to the cellulose through covalent bonding of at least one reactive group of the reactive dye." This limitation literally requires that the reactive dye, which is characterized by a state of being immobilized to the cellulose, comprises at least one reactive group. However, this limitation is at odds with the instant disclosure, which teaches that a reactive group is present in a non-immobilized synthetic precursor to an immobilized pH indicator dye.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neisius (US 4,029,597; previously relied upon).
Regarding claim 1, Neisius discloses a test device including a cellulose-containing support matrix, the cellulose-containing support matrix (abstract; cols. 10 and 11; col. 13, lines 1-9) comprising: 
a pH indicator dye with a change point in an acidic range of pH=7.5 to pH=14 (Dyestuff No. 4, 11-13, 19-21, 31-35, 38, 39, 43, 44, 52, 54-56, Table, cols. 10-11; col. 13, lines 1-9), 
which is immobilized to the cellulose by means of a chemical bond (abstract; col. 1, lines 14-17; col. 1, line 65 to col. 2, line 5), 
and the immobilized pH indicator dye is pretreated with such an amount of a solid base (col. 6, lines 11-16; col. 10, lines 4-7) that the pH indicator dye indicates a color (Dyestuff No. 4, 11-13, 19-21, 31-35, 38, 39, 43, 44, 52, 54-56, Table, cols. 10-11; "a wet-proof indicator paper is obtained which changes over from yellow over red to deep violet and the change-over zone ranges between pH 9 and 14," col. 13, lines 5-9).
Regarding the limitation "a test device for the pH-dependent detection of urine," it is noted that a preamble is generally not accorded any patentable weight where it merely recites the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). Moreover, Neisius discloses an application to body fluids (col. 8, line 21).
Regarding the limitation that the pH indicator dye is immobilized to the cellulose by means of a covalent bond, while Neisius does not use the word "covalent," Neisius's disclosed chemical bonds formed by reacting particular reactive groups with cellulose in the presence of base are held to be inherently covalent. Evidence for this finding is found in the instant specification, which teaches the following (pages 1-2; bridging para.; bolding added):
DE 1698247 discloses the preparation of a cellulose-containing support matrix with a pH indicator dye immobilized to the cellulose through a covalent chemical bond, and the use thereof for determining pH values, e.g., of aqueous solutions, effluents, body fluids, and/or the like. The covalent bonding of the pH indicator dye to the cellulose-containing support matrix is effected by introducing a reactive group into the pH indicator dye molecule (e.g., a 2-(hydroxysulfonyloxy)ethylsulfonyl group) and reacting it with the cellulose-containing support matrix with the action of a base (e.g., sodium carbonate and aqueous sodium hydroxide) with subsequent washing to neutral with water, followed by a drying step.

Moreover, the instant specification teaches that "The cellulose-containing support matrix with a pH indicator dye immobilized to the cellulose by means of a chemical bond according to step a) can be prepared, for example, as described in DE 1698247" (page 13, last para.). The disclosure of DE 1698247 provided by Applicant for the IDS filed on 22 August 2019 (refer to software translation) appears to be substantially the same as the disclosure of Neisius (US 4,029,597), and the documents have the same inventive entity. Regarding composition claims, if the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).
Regarding the indefinite method step limitation "and the immobilized pH indicator dye is pretreated with such an amount of a solid base," two possible interpretations are possible, as set forth above in the rejection under 35 USC 112(b).
Under a first broad interpretation of the pretreating method step as an intended use, the immobilized pH indicator dye of Neisius is capable of being pretreated with such an amount of solid base. It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).
Under a second narrow interpretation of the pretreating method step as a product-by-process limitation (i.e., the recited immobilized pH indicator dye has been prepared by the recited pretreating step), Neisius discloses that the immobilized pH indicator dye is immobilized to the indicator by mixing with sodium carbonate and sodium hydroxide solution, which is allowed to stand for 30 minutes, followed by the dyed paper being washed neutral (col. 6, lines 11-16; col. 10, lines 4-7). Neisius's dyed indicator paper at the end of the base treatment is the same as the product recited in the claim. Moreover, because the claim does not require that the test device comprises the solid base (and therefore does not preclude a further neutralization step), Neisius's dyed indicator paper after being washed neutral may also be interpreted as the claimed device. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Regarding the indefinite limitation "a color of the alkaline pH range in a dry state," the meaning of this limitation is completely unclear, as set forth in the rejection under 35 USC 112(b). Moreover, Neisius teaches "a wet-proof indicator paper is obtained which changes over from yellow over red to deep violet and the change-over zone ranges between pH 9 and 14" (col. 13, lines 5-9).
Regarding claim 4, Neisius discloses that said cellulose-containing support matrix is paper (col. 10, lines 15-17; col. 13, line 6).
Regarding indefinite dependent claims 5-7, if the reactive dye is interpreted as being an non-immobilized synthetic precursor, as opposed being immobilized to the cellulose through covalent bonding of at least one reactive group of the reactive dye, then Neisius discloses the limitations of these claims, as set forth below:
Regarding claim 5, Neisius discloses that said pH indicator dye is formed from a reactive dye having a reactive group, wherein the reactive dye is an azo dye (abstract; Dyestuff No. 4, 11-13, 19-21, 31-35, 38, 39, 43, 44, 52, 54-56, Table, cols. 10-11).
Regarding claim 6, Neisius discloses that the reactive dye that has the listed reactive groups (col. 1, lines 66-68; col. 2, lines 10-21; Dyestuff No. 4, 11-13, 19-21, 31-35, 38, 39, 43, 44, 52, 54-56, Table, cols. 10-11).
Regarding claim 7, Neisius discloses that said reactive dye has at least one sulfonic acid and/or carboxylic acid group, in addition to said at least one reactive group (col. 1, line 65 to col. 2, line 1).
Regarding claim 8, because claim 1 offers the choice of option a) or option b), and because Neisius discloses option b) as set forth above and claim 8 does not limit the scope of the test device to option a), claim 8 is anticipated.
Regarding claim 9, Neisius discloses that said solid base is selected from the group consisting of sodium hydroxide and sodium carbonate (col. 10, line 6).
Regarding claim 10, the test device of Neisius can be taken up in an integrated test system because indicator paper is capable of being taken up in an integrated test system (col. 10, lines 15-17; col. 13, line 6).
It is noted that the manner of operating a disclosed device does not further limit an apparatus claim nor differentiate apparatus claims from prior art. If the apparatus of the prior art is capable of performing the recited steps or intended use, then the apparatus meets the recited limitations. See In re Casey, 152 USPQ 235 (CCPA 1967); and In re Otto, 136 USPQ 458, 459 (CCPA 1963). The Courts have held that it is well settled that the recitation of a new intended use, for an old product, does not make a claim to that old product patentable. See In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (see MPEP § 2114).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 2009/0157025; previously relied upon).
Regarding claim 1, Song discloses a test device for the pH-dependent detection of urine (abstract), wherein said test device includes a cellulose-containing support matrix (matrix 22 being cellulose, [0015]) comprising: 
a) a pH indicator dye ([0020],[0022],[0061]) with a change point in an acidic pH range ("a color transition pH of either … or less than about 5.5," [0020]), which is immobilized to the cellulose (abstract, [0015]) by means of a covalent bond (a crosslinked network containing the pH indicator is formed on the matrix to durably secure the pH indicator via covalent bonds, [0027], [0031]-[0033]; c.f. "besides covalent bonding...," [0034]) and the immobilized pH indicator dye is pretreated with such an amount of a solid acid ("the initial color of the immobilized pH indicator can be easily adjusted by immobilizing the indicator along with a pH adjuster, either an acid…" [0022], citric acid, etc., [0023]) that the pH indicator dye indicates a color {"the pH adjuster results in an initial pH outside the range of typical pH for urine (either less than about 5 or greater than about 10) whereby the pH indicator is capable of a color transition when brought into contact with urine," [0023]}, or 
b) a pH indicator dye ([0020],[0022],[0061]) with a change point in an alkaline pH range ("a color transition pH of either greater than about 10 or …," [0020]), which is immobilized to the cellulose (abstract, [0015]) by means of a covalent bond (a crosslinked network containing the pH indicator is formed on the matrix to durably secure the pH indicator via covalent bonds, [0027], [0031]-[0033]; c.f. "besides covalent bonding...," [0034]), and the immobilized pH indicator dye is pretreated with such an amount of a solid base ("the initial color of the immobilized pH indicator can be easily adjusted by immobilizing the indicator along with a pH adjuster, either …a base…" [0022], sodium carbonate, sodium hydroxide, etc., [0024]) that the pH indicator dye indicates a color {"the pH adjuster results in an initial pH outside the range of typical pH for urine (either less than about 5 or greater than about 10) whereby the pH indicator is capable of a color transition when brought into contact with urine," [0023]}.
Regarding the indefinite limitation "a color of the [acidic or alkaline] pH range in a dry state," the meaning of this limitation is completely unclear, as set forth in the rejection under 35 USC 112(b).
Song discloses that the preferred pH indicators and their derivatives have a color transition pH of either greater than about 10 or less than about 5.5 ([0020]). 
Song does not disclose an immobilized pH indicator with a change point in an acidic pH range of pH = 0 to pH = 4.5 or an alkaline pH range of pH = 7.5 to pH = 14.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Song discloses specific examples of pH indicators (bromochlorophenol blue, Nile Blue A, etc., [0020]) that have a color change which fall within the claimed acidic pH range or alkaline pH range. These specific examples of pH indicators are not themselves covalently immobilized. However, Song further teaches that "Derivatives of such pH indicators are also useful for making sensors in accordance with the present disclosure" ([0020]), which is compatible with Song's embodiment of attachment via covalent bonding. For the benefit of selecting from known pH indictors, it would have been obvious to one of ordinary skill in the art at the time of filing to select derivatives of known pH indicators such as bromochlorophenol blue, Nile Blue A that have a change point in an acidic pH range of pH = 0 to pH = 4.5 or an alkaline pH range of pH = 7.5 to pH = 14 for Song's embodiment of attaching the pH indicator via covalent bonding.
Regarding claims 4 and 16, Song discloses that said cellulose-containing support matrix is filter paper ([0015]).
Regarding claim 8, Song discloses that said solid acid is oxalic acid or citric acid ([0023], [0061]).
Regarding claim 9, Song discloses that the solid base is sodium hydroxide or sodium carbonate ([0024]).
Regarding claim 10, Song discloses that the test device is formed as a test strip (pH indicator zone 26, Fig. 1), or the test device can be taken up in an integrated test system (sensor 120, Fig. 2, [0058]).
Regarding claims 11 and 12, Song discloses a sanitary article comprising the test device according to claim 1 (refer to rejection above), wherein said sanitary article is a diaper (Fig. 2, [0046], [0047]).

Claims 11, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Neisius in view of Song.
Regarding claims 11 and 12, while Neisius discloses the test device according to claim 1 (refer to rejection above), Neisius does not disclose a sanitary article comprising the test device according to claim 1, wherein said sanitary article is a diaper. Neisius discloses use of the test device in pH determination, and while Neisius does not specifically disclose testing of urine, Neisius discloses an application to body fluids (col. 8, line 21).
In the analogous art of an indicator comprising a pH indicator immobilized on a cellulose matrix along with a pH adjuster, Song discloses a sanitary article that is a diaper comprising the sensor (Fig. 2, [0046], [0047]). Song teaches that that the range of typical pH for urine is greater than about 5.5 and less than about 10 ([0019]), and that by using a pH indicator having a color transition of greater than pH 10 ([0020]), contact of a urine sample with the pH indicator causes a pH change to induce a color change in the pH indicator signaling that urine has contacted the matrix ([0019]). Song further teaches that the pH adjuster results in an initial pH outside the range of typical pH for urine (greater than about pH 10)([0023]). Given these teachings of Song, one of ordinary skill would have a reasonable expectation of success regarding the detection of urine with the pH-determining test device of Neisius. 
Song teaches that inexperienced wearers of diapers, such as toddlers, may not realize they have urinated when wearing absorbent diapers, and furthermore, caregivers may not recognize that the absorbent article requires changing ([0001]). For the benefit of providing a visual indicator of the presence of wetness in diapers, it would have been obvious to one of ordinary skill in the art at the time of filing to provide a diaper comprising the test device of Neisius, as suggested by Song.
Regarding claim 16, while Neisius discloses that said cellulose-containing support matrix is paper (col. 10, lines 15-17; col. 13, line 6), Neisius does not disclose said paper is filter paper.
In the analogous art of an indicator comprising a pH indicator immobilized on a cellulose matrix along with a pH adjuster, Song discloses that the matrix is formed from a porous cellulose based material such as filter paper ([0015]). For the benefit of greater absorbency from using a porous cellulose based material such as filter paper, it would have been obvious to one of ordinary skill in the art at the time of filing that the paper of Neisius is filter paper.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Response to Arguments
Applicant's arguments filed on 13 July 2022 have been considered and are not fully persuasive or are moot in view of the new grounds of rejection.
Applicant argues that Song does not disclose immobilization by covalent bonding. This argument is not persuasive because Song clearly discloses an embodiment of immobilizing the pH indicator via covalent bond (a crosslinked network containing the pH indicator is formed on the matrix to durably secure the pH indicator via covalent bonds, [0027], [0031]-[0033]; c.f. "besides covalent bonding...," [0034]).
Applicant argues that Neisius fails to teach that limitation "the immobilized pH indicator dye is pretreated with such an amount of a solid [acid or base] that the pH indicator dye indicates a color of said [acidic or alkaline] pH range in a dry state." 
As a starting matter, the scope of the claimed device is unclear for two main reasons, which are not clarified in Applicant's arguments. 
First, the claim recites a choice of pretreating method step, and it is unclear whether unclear whether each of these alternative method steps is (i) an intended use of the claimed test device (i.e., the immobilized pH indicator dye is capable of being pretreated with such an amount of a solid acid/base to provide the claimed function), or is (ii) a product-by-process limitation (i.e., the immobilized pH indicator dye has been prepared by the recited pretreating step). Neither interpretation requires that the test device comprises a solid acid or a solid base. 
Second, the intended meaning of "a color of said [acidic or alkaline] pH range in a dry state" is completely unclear. 
Applicant further argues that Neisius's step of using sodium carbonate and sodium hydroxide represents the actual coupling of the reactive dye to the cellulose fibers. The examiner agrees. However, this is not a persuasive argument because the claimed invention is a device, not a process. Even if the indefinite pretreating method step is narrowly interpreted as a product-by-process step, Neisius's dyed indicator paper at the end of the base treatment is the same as the product recited in the claim. Moreover, because the claim does not require that the test device comprises the solid base, Neisius's dyed indicator paper after being washed neutral may also be interpreted as the claimed device. (The scope of the claimed device does not preclude a further product-by-process preparation step of washing the indicator paper to a neutral pH).
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
Regarding the rejections over Neisius in view of Song, Applicant argues the following:
It is well known by a person skilled in the art that a pH indicator as disclosed in Neisius is generally applied in ideal aqueous solutions and that additional problems may arise if such pH indicator is used for determining the pH in bodily fluids that contain a significant amount of organic/biological material. Thus, a person skilled in the art would not expect that a "normal" pH indicator could be directly applied in bodily fluids, and it would not be apparent, for the person skilled in the art, what measures must be taken in order to solve the problems that might occur.
 
This argument is not persuasive because no evidence is provided to support the assertion that it is well known to one of ordinary skill in the art that problems may arise if a pH indicator as disclosed in Neisius is used for determining the pH in bodily fluids. In fact, Neisius discloses an application to body fluids (col. 8, line 21), and the instant specification characterizes DE 1698247 in the same way (pages 1-2; bridging para.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE ADAMS whose telephone number is (571)270-5043. The examiner can normally be reached M-F, 10:30 A.M - 7 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHELLE ADAMS/            Examiner, Art Unit 1797                                                                                                                                                                                            
/JENNIFER WECKER/            Primary Examiner, Art Unit 1797                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Neither interpretation requires that the test device comprises a solid acid or a solid base.